COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        BTEC New Albany LLC, ReNew Albany Holdings, LLC,
                            and Richard Woryk v. BTEC Turbines LP

Appellate case number:      01-19-00819-CV

Trial court case number:    2018-57828

Trial court:                125th District Court of Harris County

       Appellants, BTEC New Albany LLC, ReNew Albany Holdings, LLC, and Richard
Woryk, have filed an opposed motion to extend time to file a reply brief by 21 days.
Appellants’ explanation for the requested extension is reasonable. See TEX. R. APP. P.
10.5(b). Accordingly, we grant appellants’ motion. Appellants’ reply brief, if any, is due
on or before March 2, 2020.

       No further extensions will be granted absent extraordinary circumstances.

       It is so ORDERED.


Judge’s signature:    /s/ Evelyn V. Keyes
                      Acting individually        Acting for the Court


Date: February 20, 2020